Case 1:93-cr-00181-WHP Document 1171 Filed 07/14/20 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Mohammed A. Saleh, Petitioner
-against- 1:93CR181

United States of America, Respondent NOTICE OF APPEAL

Notice is hereby given that Mohammed A. Saleh, Petitioner, hereby appeals to the United
States Court of Appeals for the Second Circuit from an Order entered July 8, 2020 denying his Appeal.

This appeal is taken from the above-named appeal from the Order entered July 8, 2020 denying
Petitioner’s request for a reduction of his term of imprisonment under the federal compassionate
release statute 18 USC § 3582(c}(1}(A), and contending that extraordinary and compelling reasons
warrant his release.

de
Dated: July 10, 2020 MSZ

“Mohammed A. Saleh
Mohammed A. Saleh #34853-054
FCI Elkton
PO Box 350
Beaver, West Virginia 25813

 
Case 1:93-cr-00181-WHP Document 1171 Filed 07/14/20 Page 2 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Mohammed A. Saleh, Petitioner
-against- 1:93CR181

United States of America, Respondent NOTICE OF APPEAL

Notice is hereby given that Mohammed A. Saleh, Petitioner, hereby appeals to the United
States Court of Appeals for the Second Circuit from an Order entered July 8, 2020 denying his Appeal.

This appeal is taken from the above-named appeal from the Order entered July 8, 2020 denying
Petitioner’s request for a reduction of his term of imprisonment under the federal compassionate
release statute 18 USC § 3582(c}(1}{A)}, and contending that extraordinary and compelling reasons
warrant his release.

Ud
Dated: July 10, 2020 HY

‘Mohammed A. Saleh
Mohammed A. Saleh #34853-054
FCI Elkton
PO Box 350
Beaver, West Virginia 25813
Case 1:93-cr-00181-WHP Document 1171 Filed 07/14/20 Page 3 of 4

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

Mohammed A. Saleh,

Petitioner,
ie 1:93cr181
United States of America,
Respondent.

CERTIFICATE OF SERVICE

i, Mohammed A. Saleh, certify under penalty of perjury that on July 10, 2020 | served the
enclosed Notice of Appeal by depositing in a receptacle of the USPS, prepaid first class mail on the
following:

Kyle Wirshba

US Attorney's Office
Southern District of NY
One St. Andrew’s Plaza
NY, NY 10007

[Sade

Mohammed A. Saleh, #34853-054
Case 1:93-cr-00181-WHP Document 1171 Filed 07/14/20 Page 4 of 4

 

w

Mohammed Saleh #34853-054
FCI Beckley
PO Box 350

Beaver, WV 25813

 

MEM “OHA
MY Loo

44 BIL AD
PH 1 i

    

'
043800613141659

eo |
FOREVERG ba _
hie ~&-

F144 AS Od ANG

Pro Se Intake Unit

Clerk of the Court, US District Court
Southern District of New York
Daniel Moynihan Courthouse

500 Pear! Street

NY, NY 10007-1312

Wy
rm
Oo
mi
<=
vm
o

12:HWd HE

{GOO7-iBsoSs © AMD edgy yyNfeqeepogg! gd pnedpe Dba tel fafnag gpl} eld gl]
